TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00674-CV




Baldev Corporation, a Texas Corporation; Digant Ishwarlal Patel, a/k/a Digesh Patel;
Shilu Patel, A/K/A Shilu Ishwarlal Patel, Individually; Maruti Limited Partnership, a
Texas Limited Partnership; SS Management, LLC, a Texas Limited Liability Company;
and Marutinandan, Inc., a Texas Corporation, Appellants

v.

The State of Texas; The City of Alvin, Texas; and 
The County of Brazoria, Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GV-09-002481, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
 
 
                        The appellants have filed a motion requesting that their appeal be dismissed.  See Tex.
R. App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.
            
 
__________________________________________
                                                                        Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed on Appellants’ Motion
Filed:   November 19, 2010